Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 1/13/2021 with respect to amended claim(s) being novel over the prior art of record have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Ji and Gouk.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji (US 2013/0019905).
Ji shows a substrate processing method, comprising: forming a liquid film of a protection liquid on a surface of a substrate (S101, [0005-0006]); drying, by using a supercritical fluid, the substrate to remove the protection liquid from the surface of the substrate (S105); and removing a particle remaining on the surface of the substrate after the drying of the substrate, wherein, while drying the substrate, the substrate is accommodated in a drying processing chamber (S107), and while removing the particle, the substrate is not carried out from the drying processing chamber and is kept accommodated within the drying processing chamber after drying the substrate (S108, [0007, 0049-0050]); while removing the particle, a high-temperature gas is supplied into the drying processing chamber (S108), and the high-temperature gas is then exhausted from the drying processing chamber (S109, [0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6 and 7, 12, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Gouk (US 2017/0098555).
As for claims 1, 2, 6 and 7, Ji discloses a substrate processing method, comprising: forming a liquid film of a protection liquid on a surface of a substrate (S103); drying, by using a supercritical fluid, the substrate to remove the protection liquid from the surface of the substrate (S106); and removing a particle remaining on the surface of the substrate after the drying of the substrate (S108), wherein while drying the substrate, the substrate is accommodated in a drying processing chamber (S106), and the substrate is heated or a gas cluster is irradiated to the substrate; wherein, in the while removing of the particle, the substrate is heated, an ultraviolet ray is irradiated to the substrate or a gas cluster is irradiated to the substrate (S108, heated); wherein, in the while removing of the particle, a high-temperature gas is supplied into the particle processing chamber (S108), and the high-temperature gas is then exhausted from the particle processing chamber (S109); wherein a temperature of the high-temperature gas is higher than a temperature of the substrate obtained in the while drying of the substrate ([0047], table 1).
As for claims 12, 13, 15-18 and 20, Ji discloses a substrate processing apparatus, comprising: a liquid film forming device configured to form a liquid film of a protection liquid on a surface of a substrate [0005-0006]; a drying processing device configured to dry the substrate accommodated in a drying processing chamber by using a supercritical fluid to remove the protection liquid from the surface of the substrate (S106); and a particle processing device configured to remove a particle remaining on the surface of the substrate accommodated in a particle processing chamber in the drying processing device (S108, [0007, 0049-0050]); and a controller configured to: control the drying processing device to dry the substrate when the substrate is accommodated in the drying processing chamber [0031]; and control the particle processing device to remove the particle remaining on the surface of the substrate when the substrate is accommodated in the particle processing chamber, by heating the substrate or irradiating a gas cluster to the substrate (S108, [0007, 0049-0050]); 
Ji discloses the claimed invention except for after drying the substrate, the substrate is transferred into a particle processing chamber from the drying processing chamber, and while removing the particle, the substrate is accommodated in the particle processing chamber; after the substrate is dried in the drying processing chamber, control a transfer device to transfer the substrate into the particle processing chamber .
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Gouk as applied to claims 1 and 16 above, and further in view of LeClaire (US 2013/0231397).
Ji discloses wherein the particle processing device comprises a particle processing chamber configured to accommodate the substrate therein (700) and the claimed invention except for in the removing of the particle, an infrared ray is irradiated to the substrate; and an infrared ray irradiator provided in the particle processing chamber and configured to irradiate an infrared ray to the substrate.  LeClaire teaches in the removing of the particle, an infrared ray is irradiated to the substrate [0052]; and an infrared ray irradiator provided in the particle processing chamber and configured to irradiate an infrared ray to the substrate [0052] in order to provide an alternative particle removal means without having to make contact with the particle.  Ji would benefit equally from providing an alternative particle removal means without having to make contact with the particle.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Ji with in the removing of the particle, an infrared ray is irradiated to the substrate; and an infrared ray irradiator provided in the particle processing chamber and configured to irradiate an infrared ray to the substrate as taught by LeClaire in order to provide an alternative particle removal means without having to make contact with the particle. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Gouk as applied to claim 1 above, and further in view of Kim (US2016/0334162).
Ji discloses to perform a substrate processing method as claimed in Claim 1 (see rejection of claim 1) and the claimed invention except for a computer-readable recording medium having stored thereon computer-executable instructions that, in response to execution, cause a substrate processing apparatus to perform a substrate processing method.  Kim teaches a computer-readable recording medium having stored thereon . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762